Citation Nr: 1743097	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for emphysema, to include chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to July 1960.

These matters come to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was schedule to testify at a Board hearing in February 2017; however, that hearing was cancelled by the Veteran. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required for the claims on appeal.  Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claims for service connection, to include for a back and respiratory disabilities, the Veteran was provided a VA examination in November 2011 to assess the nature and etiology of the claimed disabilities.  The Board finds that the November 2011 VA examination and associated opinion to be inadequate. 

With regard to the Veteran's claims for a back condition, the examiner noted that there was no etiological connection between the Veteran's current back condition and his back injury during his active service, to include his fall off an airplanes wing.  The examiner based his negative conclusion on the basis that there were no further complaints or treatments for the Veteran's back until decades later.  The Board finds that such rationale is incomplete on two fronts; first, the Board finds that the examiner rationale seems to ignore the Veteran's lay statements of suffering from continuous back problems and pain since his active service.  Here, the Veteran has consistently asserted in letters and lay statements that he had been suffering from back pain since his fall during service.  While the Veteran may not be competent in assessing the nature and etiology of such a back condition, he is at least competent to speak to the fact that he suffered from pain since service; accordingly, the VA examiner should at least demonstrate consideration of such assertions when determining the etiology of such a disability.  Reonal v. Brown, 5 Vet. App. 458, 461 (a medical opinion based on an inaccurate factual premise has little, if any, probative value); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).

Additionally, the Board finds that the November 2011 VA examiner failed to address positive opinions with regards to the etiology of his back disability from the Veteran's private treating physician, Dr. B. W.   In various opinion letters dated as early as September 2011 and June 2012, Dr. B.W. concluded that the Veteran's current back disability, to include degenerative disc disease, was in fact related to his injury during service.  While this positive nexus opinion is similarly inadequate as the VA examination, as it fails to provide an adequate rationale with regards to the positive etiology of the Veteran's back disability with his service, the VA examiner should have explicitly address such positive, and countervailing opinion in its rationale; without even mentioning such opinion renders the November 2011 opinion inadequate for further adjudication on the merits.   

Therefore, as there is both positive and negative evidence of record that are both consider inadequate to be dispositive of the claim for a back disability, the Board must remand for an additional/addendum opinion that not only articulates consideration of the Veteran's lay statement of continuity of symptomatology, but also provides consideration of Dr. B.W.'s opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).
With regard to the Veteran's claim for service connection for his respiratory disability, to include emphysema and COPD, the Board also finds that the November 2011 VA examination inadequately address the etiology of such a condition.  Specifically, the VA examiner concluded that the Veteran's respiratory conditions were namely due to the Veteran's long-time smoking habit of about one pack per day, and not his active service.  To this end, the only rationale provided by the examiner was the fact that no respiratory conditions were noted during the Veteran's active service or directly after service.  However, the Board finds that the examiner did not address whether the Veteran's claimed exposure to various toxic chemicals such as trichloroethylene, tetrachloroethylene, and benzene, could have caused his respiratory disabilities.  The Board notes that the Veteran has submitted several web articles and studies that indicate that exposure to such chemicals could lead to development of respiratory issues.  In this regard, the Board finds that such chemicals are common on various commonly used industrial solvents, and as the Veteran worked on aircrafts, there is potential that he was exposed to such chemicals regularly.  However, the Board finds that the November 2011 VA examination report fails completely to acknowledge or speak to any aspect of such potential exposure.  Consequently, the Board finds that the Veteran's claim must be remanded for further development to potentially corroborate or confirm the Veteran's chemical exposure, and obtain an addendum opinion that speaks to the Veteran's claim of exposure if confirmed. 

Finally, with regard to the increased rating claim for his bilateral hearing loss, the Board notes that the Veteran was last provided a VA examination to assess the nature and severity of this disability in April 2012, more than five years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007). However, claims of a worsening condition regarding his hearing in recent years have been set forth by the Veteran since that examination. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for increased ratings for hearing loss.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment medical records not already of record. 

2. After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  With specific regards to the Veteran's claim for service connection for a respiratory condition, attempt to verify the Veteran's periods of service, including the type of service, and whether or not he was potentially exposed to trichloroethylene, tetrachloroethylene, and benzene, with all record repositories that may have such information. These efforts should include eliciting from the Veteran potential time, places, and incidents in which he thought he was exposed to these chemicals.  Make at least two attempts to obtain such information, and document such attempts of record.

4.  Then, schedule the Veteran for a VA examination too obtain an addendum opinion with regards to his claim for a back disability and his respiratory disability.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner is asked to provide opinions regarding the nature and etiology of the claimed back and respiratory disabilities, to include a current diagnosis.  The examiner should opine for each disability found, whether it is at least as likely as not (50 percent or greater probability) that any back or respiratory disabilities were incurred in service or are the result of any incident in service.  The examiner must explicitly reconcile the opinion with previous opinions and should discuss prior diagnoses. 

With specific regards to the Veteran's claim for a back condition, the examiner must address and reconcile any opinion with that of the positive opinion provided by Dr. B.M., the Veteran's treating physician, as well as any lay statements of continuous symptoms of back pain since service. 

With regards to the Veteran's claim for a respiratory condition, the examiner must address the Veteran's claim of being exposed to industrial chemicals such as trichloroethylene, tetrachloroethylene, and benzene.  

5.  Schedule the Veteran for a VA audiology examination. The examiner must review the claims file and should note that review in the report.  The examiner must assess the current nature and severity of the Veteran's hearing loss. The examiner must explicitly address any lay contentions of the Veteran with regard to his hearing. 

6.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




